DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Preliminary Amendment filed May 6, 2021 has been entered. Claims 7 and 15 were canceled. Claims 1 and 12 were amended. New claims 21 and 22 were added.  This communication is the first action on the merits.
The Replacement Drawing Sheets submitted April 28, 2020 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 15, 2020 and August 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. US 10,783,501 B1 to Ramanathan; Ramanathan et al., (hereinafter "RAMANATHAN"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being anticipated by RAMANATHAN. Claim 1 is an independent claim. RAMANATHAN discloses the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method comprising: (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 1 ¶ 2 • receiving, by a central entity computer, a request for digital currency, the request comprising a serial number and a denomination of a physical currency; (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26 and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
• 1 ¶ 3 • generating, by the central entity computer, the digital currency for the denomination and linked to the serial number, wherein the generating comprises recording the digital currency on a blockchain; (RAMANATHAN: discloses "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9) 
• 1 ¶ 4 • transmitting, by the central entity computer, a notification of the generation of the digital currency; and (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same" col. 10 lns. 28-35) 
• 1 ¶ 5 • causing, by the central entity computer, removal of the physical currency from circulation in a fiat currency system, wherein causing the removal of the physical currency from circulation includes physically destroying the physical currency, the physical currency being fiat currency. (RAMANATHAN: discloses "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56) 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being anticipated by RAMANATHAN. Claim 10 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of claim 1, wherein the blockchain includes a plurality of blocks, at least one block, of the plurality of blocks, storing data for a plurality of transactions, the plurality of transactions including a second record recording the removal of the physical currency from circulation. (RAMANATHAN: discloses "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being anticipated by RAMANATHAN. Claim 11 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the method of claim 1, wherein recording the digital currency on the blockchain generates a record in a block in the blockchain, the record comprising a currency type of the physical currency and the serial number of the physical currency. (RAMANATHAN: discloses "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1) 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 2-6, 8-9, 12-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over RAMANATHAN in view of U.S. Patent Application Publication No. US 2018/0204191 A1 of Wilson; Julian et al., (hereinafter "WILSON"). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, further comprising: (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 2 ¶ 2 • associating the digital currency with a digital wallet (RAMANATHAN: discloses "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract) using a private key stored to the digital wallet. (RAMANATHAN: doesn't expressly and explicitly recite using a private key stored to the digital wallet. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks Below] 
With respect to above-noted claimed element "using a private key stored" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not record within its explanations an explicit and express recital of using a private key stored as required by the instant claim. Nonetheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature using a private key stored as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these aforementioned teachings of "using a private key stored" sufficiently taught, suggested, and/or disclosed in WILSON because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 3 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 2, wherein the private key of the digital wallet is stored on a chip of a smart card or a secure element of a user device. (RAMANATHAN: doesn't expressly and explicitly recite is stored on a chip of a smart card or a secure...a secure element of a user device. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks Below] 
With respect to above-noted claimed element "stored on a chip of a smart card or a secure element of a user device" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon omits to mention within its explanations an explicit and express recitation of stored on a chip of a smart card or a secure element of a user device as recited in the instant claim. Nonetheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature appurtenant to the claimed invention as commented about above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature stored on a chip of a smart card or a secure element of a user device as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these aforementioned teachings of "stored on a chip of a smart card or a secure element of a user device" sufficiently taught, suggested, and/or disclosed in WILSON because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the method of claim 1, further comprising: See Prior Comment(s) at Claim 2 Par. 1; 
• 4 ¶ 2 • receiving, by the central entity computer from a transaction processing network, a trusted certificate for the central entity computer; and (RAMANATHAN: doesn't expressly and explicitly recite receiving, by the central entity computer from...certificate for the central entity computer; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he master signature is included in the key block data in order to prove that the public key data has come from the primary authority 50, and is therefore trustworthy[; a] public master key corresponding to the secret master key may be distributed, or made available to, the network 200 by any suitable means, for example by including it as at least part of the digital currency software, or via certificate authorities, etc[; t]hus, whenever an entity retrieves a public key from the key block chain, the public key data may be checked using the master signature and the public master key in order to verify that the public key data has come from the primary authority 50" par. [0424]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "receiving" and [2] "from a transaction processing network a trusted certificate" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not record within its explanations the reciting explicitly and expressly of [1] "receiving" and [2] "from a transaction processing network a trusted certificate" as presented within the instant claim. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features applicable to the claimed invention as pointed out above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "receiving" and [2] "from a transaction processing network a trusted certificate" as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly WILSON: par. [0029]). 
• 4 ¶ 3 • using (RAMANATHAN: doesn't expressly and explicitly recite using --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he master signature is included in the key block data in order to prove that the public key data has come from the primary authority 50, and is therefore trustworthy[; a] public master key corresponding to the secret master key may be distributed, or made available to, the network 200 by any suitable means, for example by including it as at least part of the digital currency software, or via certificate authorities, etc[; t]hus, whenever an entity retrieves a public key from the key block chain, the public key data may be checked using the master signature and the public master key in order to verify that the public key data has come from the primary authority 50" par. [0424]), [See Remarks Below] the trusted certificate to generate the digital currency. (RAMANATHAN: discloses "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6) 
With respect to above-noted claimed element "using the trusted certificate" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon fails to include within its explanations an explicit and express recital of using the trusted certificate as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature applicable to the claimed invention as commented about above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature using the trusted certificate as taught and/or suggested by WILSON, with a WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 1, wherein, prior to transmitting the notification of the generation of the digital currency, the recording of the digital currency on the blockchain is validated by a plurality of validating entities. (RAMANATHAN: doesn't expressly and explicitly recite of claim 1, wherein, prior to transmitting the...validated by a plurality of validating entities. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[e]ach validating entity may have a different weighting or score[; f]or example, some entities may have a higher weighting, score, trustworthiness or credibility than others[; i]n some embodiments, for the information to be regarded as true or sufficiently validated then the sum of the scores may need to exceed a particular threshold[; t]herefore, there may be an equivalence of the validity of data validated by a number of low scoring entities and the validity of data validated by a single (or fewer) high scoring entity" par. [0055] or "a particular claim may require validation by further entities to improve its score above a required threshold" par. [0056] or "a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. [0404]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon fails to include within its writings an explicit and express recital of [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" as recited in the instant claim. Nevertheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features applicable to the claimed invention as annotated above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these previously described teachings of [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" sufficiently taught, suggested, and/or disclosed in WILSON because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method of claim 1, wherein the digital currency is recorded on the blockchain using a public key of the central entity computer. (RAMANATHAN: doesn't expressly and explicitly recite is recorded on the blockchain using a public key...public key of the central entity computer. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "to keep a record of the balance associated with all non-empty addresses (public keys)[; w]hen a new block is added to the mini-blockchain, the balances recorded in the account tree are updated accordingly and a master hash of the account tree is embedded into the block header of the new block on the mini-blockchain par. [0026]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "recorded" and [2] "using a public key" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not mention within its explanations an explicit and express recitation of [1] "recorded" and [2] "using a public key" as presented within the instant claim. Nevertheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features appurtenant to the claimed invention as annotated above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "recorded" and [2] "using a public key" as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these aforementioned teachings of [1] "recorded" and [2] "using a public key" sufficiently taught, suggested, and/or disclosed in WILSON because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method claim 1, wherein the request for digital currency is a first request and the physical currency is a first physical currency, the method further comprising: (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
• 8 ¶ 2 • receiving, by the central entity computer, a second request for digital currency, the second request comprising a serial number and a denomination of a second physical currency, wherein the serial number and the denomination of the second physical currency are the same as the serial number and the denomination of the first physical currency; (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
• 8 ¶ 3 • determining, by the central entity computer, that the digital currency corresponding to the serial number and denomination is already (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45) recorded on the blockchain; and (RAMANATHAN: doesn't expressly and explicitly recite recorded on the blockchain; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "to keep a record of the balance associated with all non-empty addresses (public keys)[; w]hen a new block is added to the mini-blockchain, the balances recorded in the account tree are updated accordingly and a master hash of the account tree is embedded into the block header of the new block on the mini-blockchain par. [0026]), [See Remarks after Claim 6 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 8 ¶ 4 • refraining from generating a second digital currency based on the second request. (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45 and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the method of claim 1, wherein the blockchain includes a plurality of blocks, at least one block, of the plurality of blocks, storing data for a plurality of transactions, the plurality of transactions including a first record indicating that the digital currency for an amount associated with the denomination has been created (RAMANATHAN: discloses "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62), the first record including a public key (RAMANATHAN: doesn't expressly and explicitly recite including a public key --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below] associated with a digital wallet. (RAMANATHAN: discloses "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract) 
With respect to above-noted claimed element "including a public key" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not record within its explanations the reciting explicitly and expressly of including a public key as recited in the claim under examination. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature apposite to the claimed invention as annotated above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature including a public key as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these aforementioned teachings of "including a public key" sufficiently WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 12 is an independent claim. RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, a central entity computer comprising: (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26) 
• 12 ¶ 2 • a processor; and (RAMANATHAN: discloses "a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, or a computer" col. 13 lns. 53-65) 
• 12 ¶ 3 • a non-transitory computer-readable medium comprising code, executable by the processor, for implementing a method comprising: (RAMANATHAN: discloses "a computer-readable medium including processor-executable instructions configured to implement one or more embodiments of the techniques presented herein[; a]n embodiment of a computer-readable medium or a computer-readable device devised in these ways is illustrated in FIG. 16, wherein an implementation 1600 includes a computer-readable medium 1608, such as a CD-R, DVD-R, flash drive, a platter of a hard disk drive, etc., on which is encoded computer-readable data 1606[; t]his computer-readable data 1606, such as binary data including a plurality of zero's and one's as shown in 1606, in turn includes a set of computer instructions 1604 configured to operate according to one or more of the principles set forth herein[; i]n one such embodiment 1600, the processor-executable computer instructions 1604 may be configured to perform a method 1602, such as the methods described supra" col. 13 lns. 31-52 and "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 12 ¶ 4 • receiving, by the central entity computer, a request for digital currency, the request comprising a serial number and a denomination of a physical currency; See Prior Comment(s) at Claim 1 Par. 2; 
• 12 ¶ 5 • generating, by the central entity computer, the digital currency for the denomination and linked to the serial number, wherein the generating comprises recording the digital currency on a blockchain; See Prior Comment(s) at Claim 1 Par. 3; 
• 12 ¶ 6 • transmitting (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same" col. 10 lns. 28-35), by the central entity computer, a notification of the generation of the digital currency, wherein, prior to transmitting the notification of the generation of the digital currency, the recording of the digital currency on the blockchain is validated by a plurality of validating entities; and (RAMANATHAN: doesn't expressly and explicitly recite , wherein, prior to transmitting the notification...by a plurality of validating entities; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[e]ach validating entity may have a different weighting or score[; f]or example, some entities may have a higher weighting, score, trustworthiness or credibility than others[; i]n some embodiments, for the information to be regarded as true or sufficiently validated then the sum of the scores may need to exceed a particular threshold[; t]herefore, there may be an equivalence of the validity of data validated by a number of low scoring entities and the validity of data validated by a single (or fewer) high scoring entity" par. [0055] or "a particular claim may require validation by further entities to improve its score above a required threshold" par. [0056] or "a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. [0404]), [See Remarks after Claim 5 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 12 ¶ 7 • causing, by the central entity computer, removal of the physical currency from circulation in a fiat currency system. (RAMANATHAN: discloses "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 12, RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the central entity computer of claim 12, further comprising: (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26) 
• 13 ¶ 2 • associating the digital currency with a first digital wallet (RAMANATHAN: See Prior Comment at Claim 2 Par. 2 and "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract) using a private key stored to the first digital wallet, wherein the private key of the first digital wallet is stored on a chip of a smart card or a secure element of a user device. (RAMANATHAN: doesn't expressly and explicitly recite using a private key stored to the first digital...a secure element of a user device. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- See Prior Comment at Claim 2 Par. 2), [See Remarks after Claim 2 Par. 2 herein] and (See Prior Comment at Claim 3 Par. 1), [See Remarks after Claim 3 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 14 is a dependent claim that directly depends upon parent claim 12, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 12, RAMANATHAN and WILSON disclose and 
Regarding and as per CLAIM 14, the central entity computer of claim 12, the method further comprising: (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26 and "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 14 ¶ 2 • receiving, by the central entity computer from a transaction processing network, a trusted certificate for the central entity computer; and See Prior Comment(s) at Claim 4 Par. 2; 
• 14 ¶ 3 • using the trusted certificate to generate the digital currency. See Prior Comment(s) at Claim 4 Par. 3; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 16 is a dependent claim that directly depends upon parent claim 12, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 12, RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the central entity computer of claim 12, wherein the digital currency is recorded on the blockchain using a public key of the central entity computer. See Prior Comment(s) at Claim 6 Par. 1; 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 17 is an independent claim. The combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, a computer-implemented method comprising: See Prior Comment(s) at Claim 1 Par. 1; 
• 17 ¶ 2 • receiving, by a blockchain node storing a blockchain, a request to record an action relating to removal of physical currency with a denomination from a fiat currency system; (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "a blockchain model could specifically link ATMs, POSs, and Government Agencies directly to all or a subset of the financial institutions individually as well as to the cash grid directly[; i]n this model, a side chain can be maintained at both the financial institution (e.g., for their specific customers) as well as upon the grid (e.g., for authorized entities as well as customers)[; h]ere, the government agencies can monitor the blockchain via the cash grid directly while the individual financial institutions can maintain their own records that mirror those of the grid" col. 13 lns. 17-30 and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56) 
• 17 ¶ 3 • recording, by the blockchain node, a record of the action relating to the removal of the physical currency with the denomination from the fiat currency system to the blockchain; (RAMANATHAN: discloses "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "a blockchain model could specifically link ATMs, POSs, and Government Agencies directly to all or a subset of the financial institutions individually as well as to the cash grid directly[; i]n this model, a side chain can be maintained at both the financial institution (e.g., for their specific customers) as well as upon the grid (e.g., for authorized entities as well as customers)[; h]ere, the government agencies can monitor the blockchain via the cash grid directly while the individual financial institutions can maintain their own records that mirror those of the grid" col. 13 lns. 17-30 and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56) 
• 17 ¶ 4 • receiving, by the blockchain node, a request to record digital (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6) currency in an amount equal to the denomination, the digital currency associated with a public key of a user; and (RAMANATHAN: doesn't expressly and explicitly recite associated with a public key of a user; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below] 
With respect to above-noted claimed element "associated with a public key of a user" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not include within its writings the reciting explicitly and expressly of associated with a public key of a user as recited in the claim being considered. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature applicable to the claimed invention as WILSON: par. [0029]). 
• 17 ¶ 5 • recording, by the blockchain node, the digital currency in an amount equal to the denomination. (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "a blockchain model could specifically link ATMs, POSs, and Government Agencies directly to all or a subset of the financial institutions individually as well as to the cash grid directly[; i]n this model, a side chain can be maintained at both the financial institution (e.g., for their specific customers) as well as upon the grid (e.g., for authorized entities as well as customers)[; h]ere, the government agencies can monitor the blockchain via the cash grid directly while the individual financial institutions can maintain their own records that mirror those of the grid" col. 13 lns. 17-30 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the method of claim 17, further comprising: (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 18 ¶ 2 • receiving, by the blockchain node, a request to record a transaction between a first user and a second user (RAMANATHAN: discloses "when a customer wants to pay cash at POS (point of sale) terminals, the customer may simply transfer the digital funds, e.g., by swiping his digital wallet/debit card as it is done today[; a]ccordingly, the funds get deducted or debited from the customers' account[; t]o reflect the transaction, the cash grid adjusts the account number with the merchant's account by randomly choosing the digital money that the customer already has in the account[; a]n example ledger entry is shown in FIG. 12[; h]ere, the example assumes that the customer paid $100 for this transaction[; f]ollowing the transaction, the ledger can appear as shown in FIG. 12" col. 10 ln. 65 - col. 11 ln. 10), the request including a public key of the first user, a public key (RAMANATHAN: doesn't expressly and explicitly recite including a public key of the first user, a public key --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below] of the second user, and a transaction amount; and (RAMANATHAN: discloses as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "including" and [2] "a public key of the first user, a public key of the second user," which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon fails to mention within its explanations an explicit and express recitation of [1] "including" and [2] "a public key of the first user, a public key of the second user," as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features applicable to the claimed invention as annotated above with reference(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "including" and [2] "a public key of the first user, a public key of the second user," as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these previously described teachings of [1] "including" and [2] "a public key of the first user, a public key of the second user," sufficiently taught, suggested, and/or disclosed in WILSON because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
• 18 ¶ 3 • recording a record of the transaction between the first user and the second user, the record of the transaction including a public key of the first user, a public key of the second user, and the transaction amount in a block along with the action relating to removal of physical currency with a denomination from the fiat currency system to the blockchain. (RAMANATHAN: discloses "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and See Prior Comment at Claim 9 Par. 1 and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11) 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 19 is a dependent claim that directly depends upon parent claim 18, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 18 and 17, RAMANATHAN discloses the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the method of claim 18, the record further comprising a currency type of the physical currency. (RAMANATHAN: discloses "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1) 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 20 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, RAMANATHAN discloses the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the method of claim 17, wherein the digital currency in the amount equal to the denomination is recorded to a record, the record further comprising a currency type of the physical currency and a serial number of the physical currency. (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and See Prior Comment at Claim 11 Par. 1 and See Prior Comment at Claim 1 Par. 2) 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 21 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, RAMANATHAN discloses the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the method of claim 17, wherein the blockchain node is a bank server computer. (RAMANATHAN: discloses "[a] trusted bank or other entity can provide a machine which can convert physical cash to virtual cash" Abstract or "[a] trusted bank or other entity can provide a machine and the machine then converts physical cash to virtual cash" col. 1 lns. 48-62 or "currency notes are issued to customers at bank or ATM (e.g., in response to a request received via a request receiving component 102), a record is maintained between the serial number of the note and the customer (e.g., via the tracking component 106)" col. 4 lns. 57-65) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 22 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, RAMANATHAN discloses the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the method of claim 17, further comprising reaching consensus with a plurality of additional blockchain nodes. (RAMANATHAN: discloses "[s]ome or all verification entities 20 (and optionally also the primary authority 50) in the network 200 may monitor the behaviour of the verification entities 20 using a consensus algorithm[; i]f the consensus algorithm identifies that one of the verification entities 20 is not operating correctly (for example, they are validating sets of operation data that are invalid, or they are not generating their verification signature correctly, etc), action may be taken against the verification entity 20, for example to remove their public key from the key block chain and/or remove their certificate corresponding to the verification secret key (sv) such that that verification entity 20 can no longer verify operations[; t]he consensus algorithm may take any suitable form, for example an n-from-n scheme[; i]n one particular example, a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signator" par. [0404]) 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 10929842 B1 to Arvanaghi; Brandon et al. discloses System, method and program product for depositing and withdrawing stable value digital assets in exchange for fiat.
USPAT No. US 10762506 B1 to Cash; Duane et al. discloses Token device for distributed ledger based interchange.
USPGPub No. US 20150170112 A1 by DeCastro; Erly Dalvo discloses SYSTEMS AND METHODS FOR PROVIDING MULTI-CURRENCY PLATFORMS COMPRISING MEANS FOR EXCHANGING AND INTERCONVERTING TANGIBLE AND VIRTUAL CURRENCIES IN VARIOUS TRANSACTIONS, BANKING OPERATIONS, AND WEALTH MANAGEMENT SCENARIOS.
USPGPub No. US 20170293912 A1 by Furche; Andreas et al. discloses SECURE TRANSACTION CONTROLLER FOR VALUE TOKEN EXCHANGE SYSTEMS.
USPAT No. US 5910987 A to Ginter; Karl L. et al. discloses Systems and methods for secure transaction management and electronic rights protection.

USPGPub No. US 20200097927 A1 by Groarke; Peter discloses Method and System for Dispute Resolution in a Public Blockchain.
USPGPub No. US 20200027084 A1 by Groarke; Peter et al. discloses Method and System for Hybrid Payment Authorization.
USPAT No. US 10373158 B1 to James; Daniel William Halley et al. discloses System, method and program product for modifying a supply of stable value digital asset tokens.
USPAT No. US 10373129 B1 to James; Daniel William Halley et al. discloses System, method and program product for generating and utilizing stable value digital assets.
USPGPub No. US 20190303886 A1 by Kikinis; Dan discloses SYSTEM AND METHOD FOR MULTI-TIERED DISTRIBUTED NETWORK TRANSACTIONAL DATABASE.
USPGPub No. US 20160342977 A1 by Lam; Jeremy discloses DEVICE, METHOD AND SYSTEM FOR VIRTUAL ASSET TRANSACTIONS.
USPGPub No. US 20030085271 A1 by Laskowski, Edward L. discloses Automated banking machine currency tracking system.
USPGPub No. US 20150371224 A1 by Lingappa; Phaneendra Ramaseshu discloses CRYPTOCURRENCY INFRASTRUCTURE SYSTEM.
USPGPub No. US 20150269541 A1 by MacGregor; Robert Scott et al. discloses VIRTUAL CURRENCY SYSTEM.
USPGPub No. US 20050038756 A1 by Nagel, Robert H. discloses System and method for production and authentication of original documents.
USPGPub No. US 20130262295 A1 by Narayanan; Shankar discloses DIGITAL EMULATION OF CASH-BASED TRANSACTIONS.
USPGPub No. US 20180330342 A1 by Prakash; Gyan et al. discloses DIGITAL ASSET ACCOUNT MANAGEMENT.
USPGPub No. US 20190108517 A1 by Rose; Gregory G. discloses DIGITAL CURRENCY FOR PERFORMING CASH-EQUIVALENT TRANSACTIONS.
USPGPub No. US 20190213584 A1 by SHANMUGAM; Saravana Perumal discloses METHOD AND SYSTEM FOR TOKENIZED REPLACEMENT OF CRYPTO CURRENCY ADDRESSES.
USPAT No. US 10354325 B1 to Skala; Marcus et al. discloses Computer-generated graphical user interface.

USPGPub No. US 20180227293 A1 by UHR; Joon Sun et al. discloses CERTIFICATE ISSUING SYSTEM BASED ON BLOCK CHAIN.
USPGPub No. US 20170308872 A1 by UHR; Joon Sun et al. discloses DIGITAL VIRTUAL CURRENCY TRANSACTION SYSTEM AND METHOD HAVING BLOCK CHAIN BETWEEN CONCERNED PARTIES.
USPGPub No. US 20180204192 A1 by Whaley; Andrew et al. discloses Secure Digital Data Operations.
USPGPub No. US 20100306092 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
USPGPub No. US 20100306087 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
USPGPub No. US 20120078693 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CURCULATING A CURRENCY.
USPAT No. US 10438290 B1 to Winklevoss; Cameron Howard et al. discloses System, method and program product for generating and utilizing stable value digital assets.
USPAT No. US 10269009 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for a digital math-based asset exchange.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        08/17/2021